REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method comprising: 
receiving, by one or more processors, an image including a graphical element; 
determining negative pairs for the graphical element and a first set of graphical elements; 
generating a request for a second set of graphical elements by expanding the first set of graphical elements from a first number of graphical elements to a second number of graphical elements; and 
determining a match between the graphical element and at least one graphical element by determining a positive pair from comparison of the graphical element and the at least one graphical element within the second set of graphical elements.

Claim 9 and 17 recite a system and a non-transitory processor-readable storage medium for performing the method of claim 1.

The related prior art does not anticipate or render obvious the invention above:
Yoshida (US 9934563 B2) discloses 3D object recognition through 2D image processing based on white balancing and object-rotation in (Fig. 3, Fig. 7, and col. 9 ln 24 - col. 10 ln 7). However, the reference is silent on details about (1) determining negative pairs for the graphical element and a first set of graphical elements; generating a request for a second set of graphical elements by expanding the first set of graphical elements from a first number of graphical elements to a second number of graphical elements; and determining a match between the graphical element and at least one graphical element by determining a positive pair from comparison of the graphical element and the at least one graphical element within the second set of graphical elements.
Aizawa et al. (US 20190362233 A1) discloses a method for training a neural network suitable for using in a similarity ranking engine. This method comprises generating a plurality of triplets of training vectors. (Fig. 1-2 and par. 0044-0053). However, the reference is silent details about (1). 
Srikar et al (“Image similarity using Deep CNN and Curriculum Learning”) discloses method to find a similar set of images for a given image has multiple uses-cases from visual search to duplicate product detection to domain specific image clustering. The solution called SimNet, is a deep Siamese network which is trained on pairs of positive and negative images using a novel online pair mining strategy inspired by curriculum learning (abstract, Fig. 3, and Section III-Section IV). The reference discloses general concept about using positive and negative pairs of input for training neural network, however, silent on further details about (1).
Zhang et al. (“Improving triplet-wise training of convolutional neural network for vehicle re-identification”) discloses utilizing triplet-wise training of convolutional neural network to address challenges caused by various poses of vehicles, diversified illuminations, and complicated environments. The training adopt triplet of positive and negative example to capture the relative similarity between them to learn (abstract, and section 2). However, the reference is silent on details about (1).
Other related reference found by Examiner are listed in “Notice of Reference Cited”. 

As discloses above, none of the prior art anticipate the invention of claim 1, 9, and 17. The above references, in combination, do not render obvious the invention regarding to (1) determining negative pairs for the graphical element and a first set of graphical elements; generating a request for a second set of graphical elements by expanding the first set of graphical elements from a first number of graphical elements to a second number of graphical elements; and determining a match between the graphical element and at least one graphical element by determining a positive pair from comparison of the graphical element and the at least one graphical element within the second set of graphical elements as recited in claim 1, 9, and 17. Therefore, claims 1, 9, 17 and their dependent claims are allowable.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/DUNG HONG/
Primary Examiner, Art Unit 2643